UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6764


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-2)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se.    Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard      Gibson,      Sr.,       appeals       the    district       court’s

denial of his petition for a writ of audita querela.                                    We have

reviewed the record and find no reversible error.                              “[A] writ of

audita    querela      is      not    available       to    a    petitioner       when    other

remedies exist, such as a motion to vacate sentence under 28

U.S.C.[A.]       § 2255       [(West     Supp.       2010)].”           United    States      v.

Torres, 282 F.3d 1241, 1245 (10th Cir. 2002) (internal quotation

marks omitted); United States v. Valdez-Pacheco, 237 F.3d 1077,

1079    (9th    Cir.     2001)       (same).         The   fact     that    Gibson       cannot

proceed under § 2255 unless he obtains authorization from this

court     to    file      a     successive          motion       does    not     alter      this

conclusion.       See Carrington v. United States, 503 F.3d 888, 890

(9th Cir. 2007) (“[T]he statutory limits on second or successive

habeas petitions do not create a ‘gap’ in the post-conviction

landscape       that   can      be    filled    with       the    common    law      writs.”),

amended    on    other        grounds    by    530    F.3d       1183   (9th     Cir.    2008).

Accordingly, we affirm.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before      the      court    and    argument       would      not    aid   the

decisional process.

                                                                                      AFFIRMED




                                                2